Appeal by the defendant from a judgment of the County Court, Westchester County (Angiolillo, J.), rendered April 19, 1999, convicting him of burglary in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The evidence established, inter alia, that the defendant forced open the basement window of the complainant’s home and, once inside, pried open the door leading into the kitchen. He fled upon being discovered by the complainant and was found hiding in a neighbor’s basement, clutching a bag containing burglar’s tools as well as a propane torch nozzle taken from the complainant’s home. Contrary to the defendant’s contention, a rational trier of fact could conclude from this evidence that at the time the defendant unlawfully entered the complainant’s home, he intended to commit a crime therein (see, Penal Law § 140.25 [2]). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendants’ remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Santucci, H. Miller and Schmidt, JJ., concur.